 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date set
forth on the signature page hereof between Las Vegas Railway Express, Inc., a
Delaware corporation (the “Company”) and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
WHEREAS, the Company is offering on a “best efforts” basis a minimum of $100,000
(the “Minimum Amount”) of shares of common stock (the “Shares”, and the
transaction, the “Offering”) and a maximum of $1,500,000 of Shares (the “Maximum
Amount”) to accredited investors at a price of $0.05 per Share (the “Offering
Price “) pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder;
 
WHEREAS, the Subscriber desires to purchase that number of Shares set forth on
the signature page hereof on the terms and conditions hereinafter set forth; and
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 
1.1           Subject to the terms and conditions hereinafter set forth and in
the Confidential Private Placement Memorandum dated April 27, 2012 (such
memorandum, together with all amendments thereof and supplements and exhibits
thereto, the “Memorandum”), the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company, and the Company agrees to sell to the
Subscriber, such number of Shares, as is set forth on the signature page hereof,
at a per Share price equal to $0.05 per Share.  Contemporaneously with the
execution and delivery of this Agreement, the Subscriber shall wire the
aggregate purchase price for the Shares to the wire instructions set forth
below, and shall deliver the duly executed Confidential Purchaser Questionnaire.
The Subscriber understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, it is entering into a binding agreement.  The
aggregate purchase price for the Shares is payable by wire transfer of
immediately available funds to:
 
Wire instructions:



 
Bank:
Nevada State Bank
   
750 E Warm Springs Rd., Suite 360
   
Las Vegas, NV 89119
 
Routing #:
122400779
 
Account Name:
Las Vegas Railway Express, Inc.
   
6650 Via Austi Pkwy, Suite 170
   
Las Vegas, NV 89119
 
Account #:
612055400

 
 
 

--------------------------------------------------------------------------------

 

1.2           Closing.  The closing of the purchase and sale of the Shares
hereunder  shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company.  The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Article IV
below, as determined by the Company (the “Closing Date”). The Company may hold
an initial closing (“Initial Closing”) at any time after the receipt of accepted
subscriptions in the Minimum Amount.  After the Initial Closing, subsequent
closings with respect to additional Shares (up to the Maximum Amount) may take
place at any time prior to the Expiration Date (as defined in the Memorandum) as
determined by the Company, with respect to subscriptions accepted prior to the
Expiration Date (each such closing, together with the Initial Closing, being
referred to as a “Closing”).  The last Closing of the Offering, occurring on or
prior to the Expiration Date, shall be referred to as the “Final Closing” and
the date of such Final Closing shall be referred to as the “Final Closing
Date”.  Any subscription documents or funds received after the Final Closing
will be returned, without interest or deduction.  In the event that any Closing
does not occur prior to the Expiration Date, all amounts paid by the Subscriber
shall be returned to the Subscriber, without interest or deduction.  “Business
Day” shall mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m.
(Eastern Time) of a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to be closed.
The Shares purchased by the Subscriber will be delivered by the Company promptly
following the Closing.  At the Closing, the Company shall deliver to the
Subscriber an irrevocable instruction letter to the transfer agent instructing
the transfer agent to deliver the Shares.
 
1.3           The Subscriber recognizes that the purchase of the Shares involves
a high degree of risk including, but not limited to, the following: (a) the
Company has limited operating history and requires substantial funds in addition
to the proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Shares is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends in the foreseeable future; and (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Shares.  Without limiting the generality of the representations set
forth in Section 1.5 and 1.6 below, the Subscriber represents that the
Subscriber has carefully reviewed the section of the Memorandum captioned “Risk
Factors.”
 
1.4           The Subscriber represents that the Subscriber is an “accredited
investor” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act, as indicated by the Subscriber’s responses
to the questions contained in the Confidential Purchaser Questionnaire, and that
the Subscriber is able to bear the economic risk of an investment in the Shares.
 
1.5           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange, or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Shares to evaluate the merits and
risks of such an investment on the Subscriber’s behalf; (b) the Subscriber
recognizes the highly speculative nature of this investment; and (c) the
Subscriber is able to bear the economic risk that the Subscriber hereby assumes.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           The Subscriber hereby acknowledges receipt and careful review of
this Agreement, the Memorandum (which includes documents incorporated by
reference therein and the Risk Factors), including all exhibits thereto, and any
documents which may have been made available upon request as reflected therein
(collectively referred to as the “Offering Materials”) and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.7           (a)           In making the decision to invest in the Shares the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials.  To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Shares other than the
Offering Materials.
 
(b)           The Subscriber represents and warrants that (i) the Subscriber was
contacted regarding the sale of the Shares by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Shares were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company in which any offering of securities by the Company was described and as
a result learned of any offering of securities by the Company.
 
1.8           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby.
 
1.9           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any state regulatory authority since the Offering is intended to be exempt from
the registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Shares have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Shares unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
 
 

--------------------------------------------------------------------------------

 
 
1.10           The Subscriber understands that the Shares have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention.  In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Shares for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Shares.
 
1.11          The Subscriber understands that there is a limited trading market
for the Company’s common stock (the “Common Stock”) and that an active market
may not develop for the Common Stock.  The Subscriber understands that even if
an active market develops for the Common Stock, Rule 144 promulgated under the
Securities Act requires for non-affiliates (“Rule 144”), among other conditions,
a six month holding period prior to the resale of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the Securities Act.  The Subscriber understands and hereby acknowledges
that the Company is under no obligation to register any of the Shares under the
Securities Act or any state securities or “blue sky” laws other than as set
forth in Article V.
 
1.12          The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Shares that such Shares have not
been registered under the Securities Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement.  The Subscriber is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such Shares. The legend to be placed on
each certificate shall be in form substantially similar to the following:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under said act or (ii) an
opinion of company counsel that such registration is not required.”


1.13          The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call Subscriber’s
bank or place of employment or otherwise review the financial standing of the
Subscriber; and it is further agreed that the Company, at its sole discretion,
reserves the unrestricted right, without further documentation or agreement on
the part of the Subscriber, to reject or limit any subscription, to accept
subscriptions for fractional Shares and to close the Offering to the Subscriber
at any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Shares.
 
1.14          The Subscriber hereby represents that the address of the
Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 

 
 

--------------------------------------------------------------------------------

 

1.15          The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Shares.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.16          If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
 
1.17          The Subscriber acknowledges that at such time, if ever, as the
Shares are registered, sales of the Shares will be subject to state securities
laws.
 
1.18          (a)           The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
1.19          The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Shares by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement and the Confidential Investor Questionnaire or any other document
furnished by the Subscriber to any of the foregoing in connection with this
transaction.
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business.
 
2.2           Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Shares, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and non-assessable.  The issuance and sale of the Shares contemplated
hereby will not give rise to any preemptive rights or rights of first refusal on
behalf of any person which have not been waived in connection with this
offering.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           No Conflict; Governmental Consents.
 
(a)           The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Certificate of
Incorporation or Bylaws of the Company, and will not conflict with, or result in
a material breach or violation of, any of the terms or provisions of, or
constitute (with due notice or lapse of time or both) a default under, any
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties or assets is subject, nor result in the
creation or imposition of any lien upon any of the properties or assets of the
Company.
 
(b)           No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Shares, except such filings as may be
required to be made with the SEC, FINRA, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
III.
TERMS OF SUBSCRIPTION

 
3.1           All funds paid hereunder shall be deposited with the Company in
the account identified in Section 1.1 hereof.
 
3.2           Certificates representing the Shares purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber
within 15 business days following the closing at which such purchase takes
place. The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Shares purchased by the Subscriber pursuant to
this Agreement directly to the Subscriber’s residential or business address
indicated on the signature page hereto.
 
IV.
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1           The Subscriber’s obligation to purchase the Shares at the closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:
 
(a)           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
closing shall have been performed or complied with in all material respects.
 
(b)           No Legal Order Pending.  There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

(c)           No Law Prohibiting or Restricting Such Sale.  There shall not be
in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Shares (except as otherwise provided in this Agreement).
 
V.
REGISTRATION RIGHTS

 
5.1           Definitions.  As used in this Agreement, the following terms shall
have the following meanings.
 
(a)           The term “Holder” shall mean any person owning or having the right
to acquire Registrable Securities or any permitted transferee of a Holder.
 
(b)           The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
(c)           The term “Registrable Securities” shall mean the Shares, provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
registration statement declared effective by the SEC; (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale; (C) are
held by a Holder or a permitted transferee of a Holder pursuant to Section 5.8;
and (D) may not be disposed of under Rule 144 under the Securities Act without
restriction.
 
(d)           The term “SEC Guidance” means (i) any publicly-available written
or oral guidance, requirements or notice of the staff of the SEC, and (ii) the
Securities Act.


(e)           The term “Rule 415” means Rule 415 promulgated by the SEC pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Rule.


5.2           Shelf Registration.  The Company will use its best reasonable
efforts to file a registration statement, within 60 days after the Expiration
Date of the Offering, covering the resale of all or such portion of the
Registrable Securities as permitted by SEC Guidance, for an offering to be made
on a continuous basis pursuant to Rule 415. The registration statement filed
pursuant to this Section 5.2 shall be on Form S-1, except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-1, in
which case such registration shall be on another appropriate form. In the event
that less than all of the Registrable Securities are included in the
registration statement as a result of SEC Guidance, then the Company will use
its best reasonable efforts to file additional registration statements,
registering the allowable balance pursuant to Rule 415, in a manner permitted by
the SEC, until all of the Registrable Securities have been registered.
 
 
 

--------------------------------------------------------------------------------

 

5.3           Registration Procedures.  Whenever required under this Article V
to include Registrable Securities in a Company registration statement, the
Company shall, as expeditiously as reasonably possible:
 
(a)           Use its best reasonable efforts to (i) cause such registration
statement to become effective as soon as practicable and (ii) cause such
registration statement to remain effective until the earliest to occur of (A)
such date as the sellers of Registrable Securities (the “Selling Holders”) have
completed the distribution described in the registration statement and (B) such
time that all of such Registrable Securities are no longer, by reason of Rule
144 under the Securities Act, required to be registered for the sale thereof by
such Holders.  The Company will also use its best reasonable efforts to, during
the period that such registration statement is required to be maintained
hereunder, file such post-effective amendments and supplements thereto as may be
required by the Securities Act and the rules and regulations thereunder or
otherwise to ensure that the registration statement does not contain any untrue
statement of material fact or omit to state a fact required to be stated therein
or necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading; provided, however, that
if applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permits, in lieu of filing a post-effective amendment
that (i) includes any prospectus required by Section 10(a)(3) of the Securities
Act or (ii) reflects facts or events representing a material or fundamental
change in the information set forth in the registration statement, the Company
may incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) in the registration statement.
 
(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c)           Furnish to the Selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus as amended or supplemented from
time to time, in conformity with the requirements of the Securities Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.
 
(d)           Use best reasonable efforts to register and qualify the securities
covered by such registration statement under such other federal or state
securities laws of such jurisdictions as shall be reasonably requested by the
Selling Holders; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.
 
(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.  Each Selling Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
 

 
 

--------------------------------------------------------------------------------

 

(f)           Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, (i) when the registration
statement or any post-effective amendment and supplement thereto has become
effective; (ii) of the issuance by the SEC of any stop order or the initiation
of proceedings for that purpose (in which event the Company shall make every
effort to obtain the withdrawal of any order suspending effectiveness of the
registration statement at the earliest possible time or prevent the entry
thereof); (iii) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and (iv)
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing.
 
(g)           Cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or quotation service on which similar
securities issued by the Company are then listed or quoted.
 
(h)           Provide a transfer agent for all Registrable Securities registered
pursuant hereunder and CUSIP number for all such Registrable Securities, in each
case not later than the effective date of such registration.
 
(i)           Cooperate with the Selling Holders and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold, which certificates will not
bear any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, shall request at least two business days prior to any sale of the
Registrable Securities to the underwriters.
 
(j)           Comply with all applicable rules and regulations of the SEC.
 
(k)           If the offering is underwritten and at the request of any Selling
Holder, use its best reasonable efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) opinions dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and the
transfer agent for the Registrable Securities so delivered, respectively, to the
effect that such registration statement has become effective under the
Securities Act and such Registrable Securities are freely tradable, and covering
such other matters as are customarily covered in opinions of issuer’s counsel
delivered to underwriters and transfer agents in underwritten public offerings
and (ii) a letter dated such date from the independent public accountants who
have certified the financial statements of the Company included in the
registration statement or the prospectus, covering such matters as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings.
 
5.4           Furnish Information.  It shall be a condition precedent to the
obligation of the Company to take any action pursuant to this Article V with
respect to the Registrable Securities of any Selling Holder that such Holder
shall furnish to the Company such information regarding the Holder, the
Registrable Securities held by the Holder, and the intended method of
disposition of such securities as shall be reasonably required by the Company to
effect the registration of such Holder’s Registrable Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5           Registration Expenses.  The Company shall bear and pay all
registration expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to registration pursuant to
Section 5.2 for each Holder, but excluding (i) legal expenses of the Holders and
(ii) underwriting discounts and commissions relating to Registrable Securities.
 
5.6           Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Article.
 
5.7           Indemnification.  In the event that any Registrable Securities are
included in a registration statement under this Article V:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, or the Exchange Act, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”):  (i) any untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation by the Company of the Securities Act, the
Exchange Act, or any rule or regulation promulgated under the Securities Act, or
the Exchange Act, and the Company will pay to each such Holder, underwriter or
controlling person, as incurred, any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 5.7(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability, or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by any such Holder, underwriter or controlling person.
 
(b)           To the extent permitted by law, each Selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other Holder selling securities in such registration
statement and any controlling person of any such underwriter or other Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, or
the Exchange Act, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person intended to be indemnified pursuant to this Section 5.7(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 5.7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder, which consent shall not be unreasonably withheld;
provided, further, that, in no event shall any indemnity under this Section
5.7(b) exceed the greater of the cash value of the (i) gross proceeds from the
Offering received by such Holder or (ii) such Holder’s investment pursuant to
this Agreement as set forth on the signature page attached hereto.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under this Section
5.7 of notice of the commencement of any action (including any governmental
action), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 5.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.7.
 
(d)           If the indemnification provided for in this Section 5.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the alleged omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in an underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in such underwriting agreement
shall control.
 

 
 

--------------------------------------------------------------------------------

 

(f)           The obligations of the Company and Holders under this Section 5.7
shall survive the completion of the Offering.
 
5.8           Permitted Transferees.  The rights to cause the Company to
register Registrable Securities granted to the Holders by the Company under this
Article V may be assigned in full by a Holder in connection with a transfer by
such Holder of its Registrable Securities, to (a) any partner or retired partner
of a Holder that is a partnership, or (b) any family member or trust for the
benefit of any individual Holder, provided that (i) such Holder gives prior
written notice to the Company; (ii) such transferee agrees to comply with the
terms and provisions of this Agreement;  (iii) such transfer is otherwise in
compliance with this Agreement; and (iv) such transfer is otherwise effected in
accordance with applicable securities laws.  Except as specifically permitted by
this Section 5.8, the rights of a Holder with respect to Registrable Securities
as set out herein shall not be transferable to any other person, and any
attempted transfer shall cause all rights of such Holder therein to be
forfeited.
 
VI.
MISCELLANEOUS

 
6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
If to the Company, at:
6650 Via Austi Parkway, Suite 170
Las Vegas, Nevada 89119
Attn:  Michael A. Barron, Chief Executive Officer


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Gregory Sichenzia, Esq.


If to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.
 
6.3           Subject to the provisions of Section 6.11, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns.  This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Shares as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.
 
6.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM
FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE
COURTS STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS
FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
6.6           In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.7           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.8           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.9           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
6.10           This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
6.11           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement, except for the
holders of Registrable Securities.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

 
 

--------------------------------------------------------------------------------

 
 
VII.          DOLLAR SUBSCRIPTION __________ / $0.05 = ______________ NUMBER OF
SHARES
 
(rounded up to the nearest whole Share)
(Minimum Subscription $10,000/200,000 Shares)





       
Signature
 
Signature (if purchasing jointly)
                 
Name Typed or Printed
 
Name Typed or Printed
                 
Title (if Subscriber is an Entity)
 
Title (if Subscriber is an Entity)
                 
Entity Name (if applicable)
 
Entity Name (if applicable
                         
Address
 
Address
                 
City, State and Zip Code
 
City, State and Zip Code
                 
Telephone-Business
 
Telephone-Business
                 
Telephone-Residence
 
Telephone-Residence
                 
Facsimile-Business
 
Facsimile-Business
                 
Facsimile-Residence
 
Facsimile-Residence
                 
Tax ID # or Social Security #
 
Tax ID # or Social Security #
 

 
Name in which securities should be issued:
 
Dated: ___  , 2012

 
 

--------------------------------------------------------------------------------

 
 
This Subscription Agreement is agreed to and accepted as of _______, 2012.
 



 
LAS VEGAS RAILWAY EXPRESS, INC.
         
By:__________________
 
Name:  Michael A. Barron
 
Title:Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY

(To be completed if Shares are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Shares, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2012



 
_______________________________________
 
(Signature)






--------------------------------------------------------------------------------